DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 1/5/2021 has been entered.
Claims 1-24 are pending.
Response to Arguments
Applicant’s arguments filed on 1/5/2021 with respect to objections have been considered and are persuasive.
Applicant’s arguments filed on 1/5/2021 with respect to 35 U.S.C. 112 rejections have been considered and persuasive.
Applicant’s arguments filed on 1/5/2021 with respect to the prior art rejections have been considered but are moot for new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180213386 A1) in view of Papasakellariou (US 20170273056 A1).
Regarding Claim 1, Kim discloses the below limitation:	receiving, by a wireless device, a plurality of downlink reference signals of a cell (Kim Fig 1 PRACH S13; Par 82 during the initial cell search, the UE may monitor a DL channel state by receiving a Downlink Reference Signal (DL RS); Par 63 the terms “a or an” may include a plural representation, meaning the disclosure isn’t limited to a single DL RS at this step);	determining a first physical random access channel (PRACH) resource of a first PRACH, wherein the first PRACH is associated with a first downlink reference signal of the plurality of downlink reference signals (Fig 1, Par 84 UE may transmit a preamble on a Physical Random Access Channel (PRACH) and may receive a PDCCH and a PDSCH associated with the PDCCH; an example of the instant methods receiving a plurality of downlink reference signals: Par 342 design purpose recommended for the LAA system is to support acquisition of time and frequency synchronization at a UE … each of the RSs included in a DL transmission burst, or a combination of them);	based on a success of a second LBT procedure, transmitting a preamble via the second PRACH resource (Kim Fig 24, Par 322 eNB that supports the unlicensed band may perform a Carrier Sensing (CS) procedure prior to data transmission and reception. The CS procedure determines whether a corresponding band is reserved by another entity).
Kim does not disclose the below limitation:	determining, based on the failure of the first LBT procedure, a second PRACH 
Papasakellariou does disclose the below limitation:	determining, based on the failure of the first LBT procedure, a second PRACH resource of a second PRACH, wherein the second PRACH is associated with a second downlink reference signal of the plurality of downlink reference signals (Papasakellariou Par 238 When CCA/LBT fails, the UE does not transmit the PRACH… When an unlicensed band is heavily occupied for communication with various devices and an eNB triggers a single PRACH transmission by a PDCCH order to a UE, the UE can often sense the unlicensed cell as being unavailable and the eNB needs to transmit potentially multiple PDCCH orders before detecting a PRACH from the UE; Par 242 UE does not transmit a PRACH due to sensing the unlicensed cell to be occupied (LBT fails));It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Papasakellariou, to combine the method of performing a CCA (such as an LBT) to determine if an unlicensed cell is available, as disclosed in Kim, with the method of not transmitting a PRACH in response to the failure of the an LBT as disclosed in Papasakellariou. Responding to a failure of an LBT by not transmitting reduces congestion in the unlicensed spectrum and allows the transmitting device to then select an available cell. Therefore, it would have been obvious to combine Kim and Papasakellariou to obtain the invention, as specified in the instant claim.
Regarding Claim 2, Kim and Papasakellariou disclose the limitations of claim 1. Kim further discloses the below limitations:	the first PRACH is the same as the second PRACH (Kim Fig 24, Par 329-331 if the channel is busy, communicating node waits for a time period, then resumes CCA; while Kim does not explicitly say the first and second PRACH are the same, the disclosure does not limit itself to multiple unique PRACHs); and	the first downlink reference signal is the same as the second downlink reference signal (see above, in regards to downlink reference signals as opposed to PRACH).It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Papasakellariou, to combine the aforementioned methods further with the method of performing LBT on the first PRACH a second time as disclosed in Kim. A cell in the unlicensed band that is occupied may become available shortly after which gives value to performing LBT on the same PRACH multiple times. Therefore, it would have been obvious to combine Kim and Papasakellariou to obtain the invention, as specified in the instant claim.
Regarding Claim 3, Kim discloses the below limitation:	a synchronization signal and physical broadcast channel block (SSB) (Kim Par 80 the initial cell search involves acquisition of a synchronization to an ENB … by receiving a Primary Synchronization channel and a Secondary Synchronization Channel; Par 81 the UE may acquire information broadcast in the cell by receiving a Physical Broadcast Channel (PBCH) from the eNB); or	a channel state information reference signal (CSI RS) (Par 376 the DRS (discovery reference signal) may include a Channel Status Information Reference Signal (CSI-RS)).It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Papasakellariou, to combine the aforementioned method with associating the downlink reference signals with synchronization signals, SSB, and CSI RS as disclosed in Kim. Using additional parameters allows more control over selection of appropriate downlink reference signals. Therefore, it would have been obvious to combine Kim and Papasakellariou to obtain the invention, as specified in the instant claim.
Regarding Claim 22, Kim and Papasakellariou disclose the limitations of claim 1.
Papasakellariou further discloses the below limitation:	wherein the success of the second LBT procedure comprises not having receive a failure indication for the second LBT procedure (Par 248 UE is also configured for PRACH opportunities on a second cell 2640. The eNB performs an LBT for the first SF of a next MCOT on the second cell, the LB succeeds, and the eNB transmits a RAR to the UE 2650).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Papasakellariou, to combine the aforementioned methods with the method of transmitting on an unlicensed cell only after a successful LBT as disclosed in Papasakellariou. Only transmitting in response to a successful LBT ensure more reliable communication in the unlicensed spectrum. Therefore, it would have been obvious to combine Kim and Papasakellariou.
Claims 4-5, 8-12, 15-19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Papasakellariou in view of Ryu (US 20190053080 A1).
Regarding Claim 4, Kim and Papasakellariou disclose the limitations of claim 1.
Kim and Papasakellariou do not disclose the below limitation:	receiving a radio resource control message indicating:	that the cell comprises: a downlink carrier, a normal uplink carrier, and a supplementary uplink carrier; and	a threshold value; and	selecting, based on a third received signal strength of one of the plurality of downlink reference signals, at least one of the normal uplink carrier or the supplementary uplink carrier.
Ryu does disclose the below limitation:	receiving a radio resource control message (Ryu Par 16 receiving information on transmission of a physical uplink control channel from the base station through terminal-specific radio resource control (RRC) signaling) indicating:	that the cell comprises: a downlink carrier, a normal uplink carrier, and a supplementary uplink carrier (Par 11 method includes receiving information for performing the random access from a base station and determining a frequency band to perform the random access between first and second frequency bands); and	a threshold value (Par 12 Determining the frequency band may include measuring a reference signal received power (RSRP) received from the base station, comparing the RSRP with a threshold value included in the information for performing the random access); and	selecting, based on a third received signal strength of one of the plurality of downlink reference signals, at least one of the normal uplink carrier or the supplementary uplink carrier (Par 11 determining a frequency band to perform the random access between the first and second frequency bands based on information for performing the random access; Fig 5A measure NR DL band RSRP (506) and determine if it is equal to or larger than a threshold value (506)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim, Papasakellariou, and Ryu, to combine the aforementioned methods with receiving a radio resource control message that contains a variety of information helpful in establishing an initial connection as disclosed in Ryu. Using a radio resource control message to receive initial information about cells in an unlicensed spectrum improves a carrier’s ability to operate in that spectrum. Therefore, it would have been obvious to combine Kim, Papasakellariou, and Ryu to obtain the invention, as specified in the instant claim.
Regarding Claim 5, Kim, Papasakellariou and Ryu disclose the limitations of claim 4.
Ryu further discloses the below limitation:	selecting the normal uplink carrier, based on the third received signal strength being greater than the threshold value (Ryu Fig 5A, Par 22 identify a target receive power parameter of the preamble corresponding to the second frequency band from the information for performing the random access if the RSRP is equal to or larger than the threshold value, and control the transceiver to transmit the preamble through the second frequency band based on the target receive power parameter); or	selecting the supplementary uplink carrier, based on the third received signal strength being less than or equal to the threshold value (Fig 5A, Par 21 identify a target received power parameter of the preamble corresponding to the first frequency band from the information for performing the random access if the RSRP is smaller than the threshold value, and control the transceiver to transmit the preamble through the first frequency band based on the target received power parameter).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim, Papasakellariou, and Ryu, to combine aforementioned methods with the additional step of applying a threshold value to limit carrier selection that meet or exceed an expected quality as disclosed in Ryu. Selecting carriers based on a chosen threshold value prevents a carrier with poor signal quality from being selected over an alternate carrier with superior signal quality. Therefore, it would have been obvious to combine Kim, Papasakellariou, and Ryu to obtain the invention, as specified in the instant claim.
Regarding Claim 8, Kim discloses the below limitations:	a plurality of downlink reference signals of a cell (Kim Fig 1, Par 82 during the initial cell search, the UE may monitor a DL channel state by receiving a Downlink Reference Signal (DL RS); Par 63 the term “a or an” may include a plural representation);	determining, from the plurality of downlink reference signals, a first downlink reference signal and a second downlink reference signal (Fig 1, Par 84 UE may transmit a preamble on a Physical Random Access Channel (PRACH) and may receive a PDCCH and a PDSCH associated with the PDCCH; an example of the instant methods receiving a plurality of downlink reference signals: Par 342 design purpose recommended for the LAA system is to support acquisition of time and frequency synchronization at a UE … each of the RSs included in a DL transmission burst, or a combination of them),	determining a first random access channel (RACH) associated with the first downlink reference signal (Fig 1, Par 84 UE may transmit a preamble on a Physical Random Access Channel (PRACH) and may receive a PDCCH and a PDSCH associated with the PDCCH (a PHOSITA would know that a RACH could be substituted for a PRACH); an example of the instant methods receiving a plurality of downlink reference signals: Par 342 design purpose recommended for the LAA system is to support acquisition of time and frequency synchronization at a UE … each of the RSs included in a DL transmission burst, or a combination of them);	determining a second RACH associated with the second downlink reference signal (see above reference to first RACH);	based on a success of a second LBT procedure, transmitting a preamble via the second RACH (Fig 24, Par 84, Par 326 if LBT procedure indicates that the channel is idle, transmit preamble via PRACH).
Kim does not disclose the below limitation:	receiving at least one radio resource control message indicating a first value; and	determining, from the plurality of downlink reference signals, a first downlink reference signal and a second downlink reference signal, wherein a first received signal 
Ryu does disclose the below limitation:	receiving at least one radio resource control message indicating a first value (Ryu Fig 5A, Par 99 terminal may acquire random access parameters through reception of RMSI (remaining minimum system information) or OSI (other system information) transmitted on the NR DL band in operation 504); and	determining, from the plurality of downlink reference signals, a first downlink reference signal and a second downlink reference signal, wherein a first received signal strength of the first downlink reference signal and a second receive signal strength of the second downlink reference signal are greater than the first value (Par 12 determining the frequency band may include measuring a reference signal received power (RSRP) received from the base station, comparing the RSRP with a threshold value included in the information for performing the random access);
Papasakellariou further discloses the below limitations:	based on a failure of a first listen-before-talk (LBT) procedure indicating that the first RACH is occupied (Papasakellariou Par 238 When CCA/LBT fails, the UE does not transmit the PRACH… When an unlicensed band is heavily occupied for communication with various devices and an eNB triggers a single PRACH transmission by a PDCCH order to a UE, the UE can often sense the unlicensed cell as being unavailable and the eNB needs to transmit potentially multiple PDCCH orders before detecting a PRACH from the UE; Par 242 UE does not transmit a PRACH due to sensing the unlicensed cell to be occupied (LBT fails));
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim, Papasakellariou, and Ryu, to combine method of receiving a plurality of downlink reference signals, as disclosed in Kim, via radio resource control message, as disclosed in Ryu, with the method of not broadcasting on a channel when an LBT fails as disclosed in Papasakellariou and broadcasting on a second channel when LBT is successful, as further disclosed in Kim. Relying on LBT to determine whether a channel is occupied allows for more efficient broadcasting in the unlicensed spectrum. Therefore, it would have been obvious to combine Kim, Papasakellariou, and Ryu to obtain the invention, as specified in the instant claim.
Regarding Claim 9, Kim, Papasakellariou and Ryu disclose the limitations of claim 8.
Kim further discloses the below limitation:	the first RACH is the same as the second RACH (nothing in Kim requires RACH to be unique and/or exclusive); and	the first downlink reference signal is the same as the second downlink reference signal (Kim Fig 24, Par 329-331 if the channel is busy, communicating node waits for a time period, then resumes CCA).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim, Papasakellariou, and Ryu, to combine the aforementioned methods with having the first RACH and second RACH be the same as implied in Kim. Traffic in the unlicensed band is unpredictable, so it is Kim, Papasakellariou, and Ryu to obtain the invention, as specified in the instant claim.
Regarding Claim 10, Kim, Papasakellariou and Ryu disclose the limitations of claim 8.
Kim further discloses the below limitation:	a synchronization signal and physical broadcast channel block (SSB) (Kim Par 80 the initial cell search involves acquisition of a synchronization to an ENB … by receiving a Primary Synchronization Channel and a Secondary Synchronization Channel; Par 81 the UE may acquire information broadcast in the cell by receiving a Physical Broadcast Channel (PBCH) from the eNB); or	a channel state information reference signal (CSI RS) (Kim Par 376 the DRS (discovery reference signal) may include a Channel Status Information Reference Signal (CSI-RS)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim, Papasakellariou, and Ryu, to combine the aforementioned method with associating the downlink reference signals with synchronization signals, SSB, and CSI RS as disclosed in Kim. Using additional parameters allows more control over selection of appropriate downlink reference signals. Therefore, it would have been obvious to combine Kim, Papasakellariou, and Ryu to obtain the invention, as specified in the instant claim.
Regarding Claim 11, Kim, Papasakellariou and Ryu disclose the limitations of claim 8.
Ryu further discloses the below limitation:	a downlink carrier, a normal uplink carrier, and a supplementary uplink carrier (Ryu Par 11 method includes receiving information for performing the random access from a base station, determining a frequency band to perform the random access between first and second frequency bands); and	a second value (Fig 5A, Par 99 terminal may acquire random access parameters through reception of RMSI or OSI transmitted on the NR DL band in operation 504); and	based on a third received signal strength of one of the plurality of downlink reference signals, selecting at least one of the normal uplink carrier or the supplementary uplink carrier (Par 11 determining a frequency band to perform the random access between first and second frequency bands based on information for performing the random access; Fig 5A measure NR DL band RSRP (506) and determine if it is equal to or larger than threshold value (506)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim, Papasakellariou, and Ryu, to combine the aforementioned methods with receiving a radio resource control message that contains a variety of information helpful in establishing an initial connection as disclosed in Ryu. Using a radio resource control message to receive initial information about cells in an unlicensed spectrum improves a carrier’s ability to operate in that spectrum. Therefore, it would have been obvious to combine Kim, Papasakellariou, and Ryu to obtain the invention, as specified in the instant claim.
Regarding Claim 12, Kim, Papasakellariou and Ryu disclose the limitations of claim 11. Ryu further discloses the below limitation:	selecting the normal uplink carrier, based on the third received signal strength (Ryu Fig 5A, Par 22 identify a target receive power parameter of the preamble corresponding to the second frequency band from the information for performing the random access if the RSRP is equal to or larger than the threshold value, and control the transceiver to transmit the preamble through the second frequency band based on the target receive power parameter); or	selecting the supplementary uplink carrier, based on the third received signal strength being less than or equal to the second value (Fig 5A, Par 21 identify a target received power parameter of the preamble corresponding to the first frequency band from the information for performing the random access if the RSRP is smaller than the threshold value, and control the transceiver to transmit the preamble through the first frequency band based on the target received power parameter).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim, Papasakellariou, and Ryu, to combine aforementioned methods with the additional step of applying a threshold value to limit carrier selection that meet or exceed an expected quality as disclosed in Ryu. Selecting carriers based on a chosen threshold value prevents a carrier with poor signal quality from being selected over an alternate carrier with superior signal quality. Therefore, it would have been obvious to combine Kim, Papasakellariou, and Ryu to obtain the invention, as specified in the instant claim.
Regarding Claim 15, Kim discloses the below limitation:	receiving a plurality of downlink reference signals of a cell (Kim Fig 1, Par 82 during the initial cell search, the UE may monitor a DL channel state by receiving a Downlink Reference Signal (DL RS); Par 63 the terms “a” or “an” may include a plural representation), wherein the plurality of downlink reference signals comprise:	a first downlink reference signal associated with a first random access channel (RACH) (Fig 1, Par 84 UE may transmit a preamble on a Physical Random Access Channel (PRACH) and may receive a PDCCH and a PDSCH associated with the PDCCH; a PHOSITA would know that RACH can be substituted for PRACH); and	a second downlink reference signal associated with a second RACH (see above);	determining, based on the first RACH being occupied and based on a success of a second PBT procedure, that the second RACH is idle (Fig 24, Par 84, Par 326 if LBT procedure indicates that the channel is idle, transmit preamble via PRACH); and	transmitting, via the second RACH, a preamble (see above).
Kim does not disclose the below limitation:	determining that a first receive signal strength of the first downlink reference signal and a second received signal strength of the second downlink reference signal both exceed a first value;	determining, based on a failure of a first listen-before-talk (LBT) procedure, that the first RACH is occupied;
Ryu does disclose the below limitation:	determining that a first receive signal strength of the first downlink reference signal and a second received signal strength of the second downlink reference signal both exceed a first value (Ryu Par 12 determining the frequency band may include measuring a reference signal receive power (RSRP) received from the base station, comparing the RSRP with a threshold value included in the information for performing the random access);Papasakellariou further discloses the below limitation:	determining, based on a failure of a first listen-before-talk (LBT) procedure, that the first RACH is occupied (Papasakellariou Par 238 When CCA/LBT fails, the UE does not transmit the PRACH… When an unlicensed band is heavily occupied for communication with various devices and an eNB triggers a single PRACH transmission by a PDCCH order to a UE, the UE can often sense the unlicensed cell as being unavailable and the eNB needs to transmit potentially multiple PDCCH orders before detecting a PRACH from the UE; Par 242 UE does not transmit a PRACH due to sensing the unlicensed cell to be occupied (LBT fails));
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim, Papasakellariou, and Ryu, to combine method of receiving a plurality of downlink reference signals, as disclosed in Kim, via radio resource control message, as disclosed in Ryu, with the method of not broadcasting on a channel when an LBT fails as disclosed in Papasakellariou and broadcasting on a second channel when LBT is successful, as further disclosed in Kim. Relying on LBT to determine whether a channel is occupied allows for more efficient broadcasting in the unlicensed spectrum. Therefore, it would have been obvious to combine Kim, Papasakellariou, and Ryu to obtain the invention, as specified in the instant claim.
Regarding Claim 16, Kim, Papasakellariou and Ryu disclose the limitations of claim 15.Kim further discloses the below limitation:	the first RACH is the same as the second RACH (nothing in Kim requires RACH to be unique and/or exclusive); and	the first downlink reference signal is the same as the second downlink reference signal (Kim Fig 24, Par 329-331 if the channel is busy, communicating node waits for a time period, then resumes CCA).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim, Papasakellariou, and Ryu, to combine the aforementioned methods with having the first RACH and second RACH be the same as implied in Kim. Traffic in the unlicensed band is unpredictable, so it is reasonable to use LBT on a RACH a second time and find that it is has become available. Therefore, it would have been obvious to combine Kim, Papasakellariou, and Ryu to obtain the invention, as specified in the instant claim.
Regarding Claim 17, Kim, Papasakellariou and Ryu disclose the limitations of claim 15.Kim further discloses the below limitation:	a synchronization signal and physical broadcast channel (SSB) (Kim Par 80 the initial cell search involves acquisition of a synchronization to an ENB … by receiving a Primary Synchronization Channel and a Secondary Synchronization Channel; Par 81 the UE may acquire information broadcast in the cell by receiving a Physical Broadcast Channel (PBCH) from the eNB); or	a channel state information reference signal (CSI RS) (Kim Par 376 the DRS (discovery reference signal) may include a Channel Status Information Reference Signal (CSI-RS)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim, Papasakellariou, and Ryu, to combine the aforementioned method with associating the downlink reference signals with synchronization signals, SSB, and CSI RS as disclosed in Kim. Using additional parameters allows more control over selection of appropriate downlink reference signals. Therefore, it would have been obvious to combine Kim, Papasakellariou, and Ryu to obtain the invention, as specified in the instant claim.
Regarding Claim 18, Kim, Papasakellariou and Ryu disclose the limitations of claim 15.	
Ryu further disclose the below limitation:	a downlink carrier, a normal uplink carrier, and a supplementary uplink carrier (Ryu Par 11 method includes receiving information for performing the random access from a base station, determining a frequency band to perform the random access between first and second frequency bands); and	a second value (Fig 5A, Par 99 terminal may acquire random access parameters through reception of RMSI or OSI transmitted on the NR DL band in operation 504); and	based on a third received signal strength of one of the plurality of downlink reference signals, selecting at least one of the normal uplink carrier or the supplementary uplink carrier (Par 11 determining a frequency band to perform the random access between first and second frequency bands based on information for performing the random access; Fig 5A measure NR DL band RSRP (506) and determine if it is equal to or larger than threshold value (506)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim, Papasakellariou, and Ryu, to combine the aforementioned methods with receiving a radio resource control message that contains a variety of information helpful in establishing an initial connection as disclosed in Ryu. Using a radio resource control message to receive initial information about cells in an unlicensed spectrum improves a carrier’s ability to operate in that spectrum. Therefore, it would have been obvious to combine Kim, Papasakellariou, and Ryu to obtain the invention, as specified in the instant claim.
Regarding Claim 19, Kim, Papasakellariou and Ryu disclose the limitations of claim 15.	
Ryu further disclose the below limitation:	selecting the normal uplink carrier, based on the third received signal strength being greater than the second value (Ryu Fig 5A, Par 22 identify a target receive power parameter of the preamble corresponding to the second frequency band from the information for performing the random access if the RSRP is equal to or larger than the threshold value, and control the transceiver to transmit the preamble through the second frequency band based on the target receive power parameter); or	selecting the supplementary uplink carrier, based on the third received signal strength being less than or equal to the second value (Fig 5A, Par 21 identify a target received power parameter of the preamble corresponding to the first frequency band from the information for performing the random access if the RSRP is smaller than the threshold value, and control the transceiver to transmit the preamble through the first frequency band based on the target received power parameter).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim, Papasakellariou, and Ryu, to combine aforementioned methods with the additional step of applying a threshold value to limit carrier selection that meet or exceed an expected quality as disclosed in Ryu. Selecting carriers based on a chosen threshold value prevents a carrier with poor signal quality from being selected over an alternate carrier with superior signal quality. Therefore, it would have been obvious to combine Kim, Papasakellariou, and Ryu to obtain the invention, as specified in the instant claim.
Regarding Claim 23, Kim, Papasakellariou, and Ryu disclose the limitations of claim 8.
Papasakellariou further discloses the below limitation:	wherein the success of the second LBT procedure comprises not having receive a failure indication for the second LBT procedure (Par 248 UE is also configured for PRACH opportunities on a second cell 2640. The eNB performs an LBT for the first SF of a next MCOT on the second cell, the LB succeeds, and the eNB transmits a RAR to the UE 2650).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim, Papasakellariou, and Ryu, to combine the aforementioned methods with the method of transmitting on an unlicensed cell only after a successful LBT as disclosed in Papasakellariou. Only transmitting in response to a successful LBT ensure more reliable communication in the unlicensed Kim, Papasakellariou, and Ryu to obtain the invention, as specified in the instant claim.
Regarding Claim 24, Kim, Papasakellariou, and Ryu disclose the limitations of claim 15.
Papasakellariou further discloses the below limitation:	wherein the success of the second LBT procedure comprises not having receive a failure indication for the second LBT procedure (Par 248 UE is also configured for PRACH opportunities on a second cell 2640. The eNB performs an LBT for the first SF of a next MCOT on the second cell, the LB succeeds, and the eNB transmits a RAR to the UE 2650).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim, Papasakellariou, and Ryu, to combine the aforementioned methods with the method of transmitting on an unlicensed cell only after a successful LBT as disclosed in Papasakellariou. Only transmitting in response to a successful LBT ensure more reliable communication in the unlicensed spectrum. Therefore, it would have been obvious to combine Kim, Papasakellariou, and Ryu to obtain the invention, as specified in the instant claim.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Papasakellariou, Ryu, and further in view of Akoum (US 20190058629 A1).
Regarding Claim 6, Kim and Papasakellariou disclose the limitations of claim 1.
Kim and Papasakellariou do not disclose the below limitation:	receiving a radio resource control message comprising beam failure recovery configuration parameters indicating:
Akoum does disclose the below limitation:	receiving a radio resource control message comprising beam failure recovery configuration parameters (Akoum Par 37 after beam failure detection, the UE can try to identify a new candidate beam to be used for beam recovery) indicating:	a candidate beam reference signal list (Par 36 UE can be configured with multiple sets of BPLs (beam pair links) associated with one RS resource); and	a preamble identifier of the preamble (Par 38 After new beam identification, the UE can send a beam recovery request transmission including, but not limited to, information about identifying UE and new network node TX beam information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim, Papasakellariou, Ryu, and Akoum, to combine the aforementioned methods with the method of establishing communication in an unlicensed band with beam recovery as disclosed in Akoum. Using beam recovery in an unlicensed band reduced overhead and delay. Therefore, it would have been obvious to combine Kim, Papasakellariou, Ryu, and Akoum to obtain the invention, as specified in the instant claim.
Regarding Claim 13, Kim, Papasakellariou, and Ryu disclose the limitations of claim 8.
Ryu further discloses the below limitation:	the first value (Ryu Fig 5A, Par 99 terminal may acquire random access parameters through reception of RMSI or OSI transmitted on the NR DL band in operation 504); and(Par 77 where the base station transmits to the terminal the random access parameter on the SL through the RMSI or OSI, the random access parameter may include time/frequency resources for transmitting the random access preamble).
Ryu does not disclose the below limitation:	receiving a radio resource control message comprising beam failure recovery configuration parameters indicating:	a candidate beam reference signal list.
Akoum does disclose the below limitations:	receiving a radio resource control message comprising beam failure recovery configuration parameters (Akoum Par 37 after beam failure detection, the UE can try to identify a new candidate beam to be used for beam recovery) indicating:	a candidate beam reference signal list (Par 36 UE can be configured with multiple sets of BPLs associated with one RS resource).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim, Papasakellariou, Ryu, and Akoum, to combine the aforementioned methods with the method of establishing communication in an unlicensed band with beam recovery as disclosed in Akoum. Using beam recovery in an unlicensed band reduced overhead and delay. Therefore, it would have been obvious to combine Kim, Papasakellariou, Ryu, and Akoum to obtain the invention, as specified in the instant claim.
Regarding Claim 20, Kim, Papasakellariou, and Ryu disclose the limitations of claim 15.
(Ryu Fig 5A, Par 99 terminal may acquire random access parameters through reception of RMSI or OSI transmitted on the NR DL band in operation 504); and	a preamble identifier of the preamble (Par 77 where the base station transmits to the terminal the random access parameter on the SUL through the RMSI or OSI, the random access parameter may include time/frequency resources for transmitting the random access preamble).
Ryu does not disclose the below limitation:	receiving a radio resource control message comprising beam failure recovery configuration parameters indicating:	a candidate beam reference signal list.
Akoum does disclose the below limitation:	receiving a radio resource control message comprising beam failure recovery configuration parameters (Akoum Par 37 after beam failure detection, the UE can try to identify a new candidate beam to be used for beam recovery) indicating:	a candidate beam reference signal list (Par 36 UE can be configured with multiple sets of BPLs associated with one RS resource) and	a preamble identifier of the preamble (Par 38 After new beam identification, the UE can send a beam recovery request transmission including, but not limited to, information about identifying UE and new network node TX beam information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim, Papasakellariou, Ryu, and Akoum, to combine the aforementioned methods with the method of establishing communication in an unlicensed band with beam recovery as disclosed in Akoum. Using beam recovery in an unlicensed band reduced overhead and delay. Therefore, it would have been obvious to combine Kim, Papasakellariou, Ryu, and Akoum to obtain the invention, as specified in the instant claim.
Claims 7, 14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Papasakellariou, and Ryu in view of Yang (US 20200092785 A1).
Regarding Claim 7, Kim and Papasakellariou disclose the limitations of claim 1.
Kim and Papasakellariou do not disclose the below limitation:	determining the first PRACH resource is based on a value of a beam failure recovery timer.
Yang does disclose the below limitation:	determining the first PRACH resource is based on a value of a beam failure recovery timer (Yang Par 50 the beam failure recovery request may also carry parameters related to the restart of beam training or beam tracking, type of causes of beam failure, etc.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim, Papasakellariou, and Yang, to combine the aforementioned methods with the beam failure timer of Yang. Using a beam failure timer prevents the methods from getting stuck attempting to broadcast on an unavailable cell. Therefore, it would have been obvious to combine Kim, Papasakellariou, and Yang to obtain the invention, as specified in the instant claim.
Regarding Claim 14, Kim, Papasakellariou, and Ryu disclose the limitations of claim 8.
not disclose the below limitation:	determining the first PRACH resource is based on a value of a beam failure recovery timer.
Yang does disclose the below limitation:	determining the first PRACH resource is based on a value of a beam failure recovery timer (Yang Par 50 the beam failure recovery request may also carry parameters related to the restart of beam training or beam tracking, type of causes of beam failure, etc.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim, Papasakellariou, Ryu, and Yang, to combine the aforementioned methods with the beam failure timer of Yang. Using a beam failure timer prevents the methods from getting stuck attempting to broadcast on an unavailable cell. Therefore, it would have been obvious to combine Kim, Papasakellariou, Ryu, and Yang to obtain the invention, as specified in the instant claim.
Regarding Claim 21, Kim, Papasakellariou, and Ryu disclose the limitations of claim 15.
Kim, Papasakellariou, and Ryu do not disclose the below limitation:	determining the first PRACH resource is based on a value of a beam failure recovery timer.
Yang does disclose the below limitation:	determining the first PRACH resource is based on a value of a beam failure recovery timer (Yang Par 50 the beam failure recovery request may also carry parameters related to the restart of beam training or beam tracking, type of causes of beam failure, etc.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim, Papasakellariou, Ryu, and Yang, to combine the aforementioned methods with the beam failure timer of Yang. Using a beam failure timer prevents the methods from getting stuck attempting to broadcast on an unavailable cell. Therefore, it would have been obvious to combine Kim, Papasakellariou, Ryu, and Yang to obtain the invention, as specified in the instant claim.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN D MILLER/Examiner, Art Unit 2412     

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412